1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   NORMA ALICIA GARCIA,                          )   Case No.: 1:19-cv-1103 JLT
                                                   )
12                 Plaintiff,                      )   ORDER AWARDING ATTORNEY’S FEES AND
                                                   )   EXPENSES PURSUANT TO 28 U.S.C. § 2412(d)
13          v.                                     )
                                                   )   (Doc. 32)
14   ANDREW SAUL,                                  )
     Commissioner of Social Security,              )
15                                                 )
                   Defendant.                      )
16                                                 )

17          On May 7, 2021, Norma Alicia Garcia and Andrew Saul, Commissioner of Social Security,

18   stipulated for the award and payment of attorney’s fees and expenses in the amount of $8,500.00

19   pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). (Doc. 32) Accordingly, the Court

20   ORDERS: Subject to the terms of the parties’ stipulation,

21          1.     Plaintiff is AWARDED fees and expenses in the amount of $8,500.00 under 28 U.S.C.

22                 § 2412(d); and

23          2.     Plaintiff’s motion for fees (Doc. 31) is terminated as MOOT.

24
25   IT IS SO ORDERED.

26      Dated:    May 7, 2021                            _ /s/ Jennifer L. Thurston
27                                               CHIEF UNITED STATES MAGISTRATE JUDGE

28
